Exhibit 10.121

 

AMENDMENT NO. 1

 

THIS Amendment No. 1 (hereinafter the “Amendment”) to the Sponsored Research
Agreement effective March 19, 2013 (hereinafter the “Agreement”) between Save
The World Air, Inc. (“Sponsor”) and Temple University—Of The Commonwealth System
of Higher Education (“University”) is now agreed to by the parties as follows:

 

WHEREAS, the parties wish to replace the original scope-of-work and budget as
described in “Appendix A” of the Agreement with “Exhibit A” (Revised Scope of
Work and Budget) attached hereto.

 

WHEREAS, the Revised Scope of Work and Budget in Exhibit A is the result of the
parties’ decision to redirect efforts to support testing related to the
technology licensed by University to Sponsor, which was not in the Agreement
scope of work;

 

WHEREAS, the parties wish to continue research on the originally agreed-upon
Agreement scope-of-work while establishing a process for Sponsor to request
additional support related to the technology licensed by University to Sponsor;

 

WHEREAS, the parties wish to reaffirm the terms of the original Agreement which
protect Proprietary Information between the parties;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
below, the parties hereto agree to the following:

 

1.The revision to the original scope-of-work and budget in Appendix A of the
Agreement: The project shall include additional activities (“Licensed Product
Support”) related to continued testing and development of intellectual property
licensed to Sponsor by University, which is otherwise beyond the original
scope-of-work related to new technology development (hereinafter “Research”).
Such additional Licensed Product Support shall be described in the Revised Scope
of Work and Budget.

2.The Agreement is amended by replacing Appendix A of the Agreement with Exhibit
A (Revised Scope-of-Work and Budget) attached to this Amendment.

3.Amendment to Article 2 of the Agreement, Period of Performance: Temple, in
order to meet the new demands of the Licensed Product Support, will require an
extension to the Period of Performance, as defined in Article 2 of the
Agreement.

4.The Agreement is amended by extending the end date of the Period of
Performance from April 1, 2014, to August 31, 2015.

5.Agreement Article 5, Fiscal Considerations: Prior Licensed Product Support has
resulted in an additional cost of Two Hundred Forty One Thousand Four Hundred
and Eight U.S. Dollars ($241,408.00). Payment of such amount shall be made in
two consecutive steps. The first payment has been made in the amount of One
Hundred Thousand U.S. Dollars ($100,000.00) and is duly acknowledged by Temple.
The second payment in the amount One Hundred Forty One Thousand Four Hundred
Eight U.S. Dollars ($141,408.00) shall be made within ten (10) signature days of
this Agreement. Thereafter, Sponsor shall make payments according to the
quarterly Payment Schedule in Exhibit A to support the Research. The parties
mutually agree that any and all additional accrual(s) from April 1, 2013, owed
to Temple, will be suspended until ten (10) days after the last signature date
of this Agreement. For any remaining balance from any prior research agreement,
currently estimated at Two Hundred Fifty Eight Thousand Five Hundred Ninety Two
U.S. Dollars ($258,592.00), such balance shall be paid over an eight fiscal
quarter period, to begin on September 1, 2013, and in accordance with such
event, the principal investigator, Rongjia Tao, shall provide monthly reports no
later than the beginning of each following month.

 

 

Page 1 of 7

   

 

 

6.Article 5, Fiscal Considerations: If additional Licensed Product Support is
requested by Sponsor during the Period of Performance and is not included in die
Revised Scope of Work and Budget, such Licensed Product Support requests shall
be made to University and approved in writing using the form in Exhibit B
attached hereto and payment shall be made by Sponsor to University according to
the terms set forth in Section 5.1 of the Agreement.

7.The parties agree that any future work not specifically defined in Exhibit A,
shall be mutually agreed to, in writing, through an amendment to the Agreement,
or through a Licensed Product Support Request (Exhibit B) prior to the
initiation of any work and that University will provide timely monthly reports,
at least every thirty (30) days, to ensure that the Research or Licensed Product
Support is progressing timely and as mutually agreed to. Reports concerning the
Research or Licensed Product Support shall be delivered by University to Sponsor
using the Report Template as provided in Exhibit C.

8.The parties acknowledge that University personnel funded by Sponsor will not
engage in competitive research related to Sponsor’s business activities.

9.All business development activity related to Research, conducted by University
on behalf of Sponsor, shall be solely directed for the benefit of Sponsor.

10.University acknowledges and agrees that all researchers working for
University on the Research supported by Sponsor shall continue to be bound by
all terms of the Agreement not amended hereto, specifically the terms regarding
Confidentiality.

 

 

 

 

 

 

 

 

Page 2 of 7



   

 

 

The parties having agreed to modify the Agreement through the aforementioned
terms and now manifest their intent to execute such amended terms by their
respective signatures below:

 

 

Temple University - Of The Commonwealth System of Higher Education

 

 

 

 

_________________________________________

Kenneth H. Kaiser                                Date

Vice-president, Human Resources and Finance

 

 

Acknowledged and Agreed

 

 

 

 

_________________________________________

Rongjia Tao, Ph.D.                                Date

Principal Investigator

 

 

Save The World Air, Inc.

 

/s/ Cecil Bond
Kyte                                                                 

Cecil Bond Kyte                                Date

Chief Executive Officer, Save The World Air, Inc.

 

 

 

Page 3 of 7

   

 

 

[qsenergy_10k-ex10121p4.jpg] 

 



   

 

 [qsenergy_10k-ex10121p5.jpg]

  



   

 

 [qsenergy_10k-ex10121p6.jpg]

 



   

 

 

 [qsenergy_10k-ex10121p7.jpg]

 



   

 

 

 [qsenergy_10k-tra1.jpg]

 



   

 

 

[qsenergy_10k-tra2.jpg] 

 

 



   

 

 

[qsenergy_10k-tra3.jpg] 



   

 

 

[qsenergy_10k-tra4.jpg]

 



   

 

 

[qsenergy_10k-tra5.jpg]

 



   

 

 [qsenergy_10k-tra6.jpg]

 



   

 

 [qsenergy_10k-tra7.jpg]

 



   

 

 

[qsenergy_10k-tra8.jpg] 

   

 



 

[qsenergy_10k-tra9.jpg] 

 



   

 

 

[qsenergy_10k-tra10.jpg] 

 



   

 

 

[qsenergy_10k-tra11.jpg] 



   

 

 

[qsenergy_10k-tra12.jpg] 

 



   

 